Case 1:20-cv-10732-NMG Document 14 Filed 11/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

KATRINA STURDIVENT,
Plaintiff,

Civil Action No.

Ve 20-10732-NMG

CHELSEA POLICE DEPARTMENT, et
al.,
Defendants.

Noa Set ee et ee et

 

ORDER
GORTON, J.

By Memorandum and Order dated September 17, 2020, and in
accordance with the Court’s Memorandum and Order dated July 22,
2020, this action was dismissed pursuant to 28 U.S.C. §

1915 (e) (2) (B) (ii) for failure to state a claim on which relief
may be granted. See Docket No. 11.

On November 18, 2020, two months after the dismissal of
this action, pro se plaintiff Katrina Sturdivent (“Sturdivent”)
filed a one-page, handwritten letter. See Docket No. 13.
Plaintiff states, among other things, that she “needs a hearing”
and asks “for jury and [other hearing] in the court room by law
of the Surpreme (sic) Court.” Id. She further states that her
“1968 case needs to be open by law” and that the “FBI [and] cops
[kidnapped Sturdivent] out of [her] apt.” Id.

Rule 60(b) of the Federal Rules of Civil Procedure

authorizes a court to grant a party relief from a prior final
Case 1:20-cv-10732-NMG Document 14 Filed 11/20/20 Page 2 of 2

judgment for certain enumerated reasons. Here, Sturdivent’s
filing in this now-closed case fails to provide a basis for
relief from judgment.

ACCORDINGLY, it is hereby ORDERED that Sturdivent’s letter
(#13) is treated as a motion for relief from judgment and
denied.

So ordered.

Viti. LN Caz.

Nathaniel M. Gorton
United States District Judge

 

Dated: NovemberZG, 2020
